Citation Nr: 1225526	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-37 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was noted on entrance into service.  

2.  The preexisting bilateral hearing loss disability did not increase in severity during the Veteran's active duty service.

3.  Tinnitus has been attributed to hearing loss, which disability is not service connected, and has not been shown to have been incurred in or aggravated by service or to be proximately due to, the result of, or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to service connection for hearing loss of the right ear. Specifically, he asserts that a right ear hearing loss that pre-existed his entrance into active service was aggravated as a result of exposure to hazardous noise in service.

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in November 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2008 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA provided the Veteran with an examination and obtained an addendum with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran served on active duty from December 1962 to December 1964.  His service separation form shows that he served in an artillery unit during his service.  

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures below that are not in parentheses.  Since November 1, 1967, standards have been set by the International Standards Organization (ISO) American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

At the enlistment examination in December 1962, an audiological examination revealed pure tone thresholds of 5 (15), 0 (10), 0 (10), 50 (55) in the right ear and 15 (30), 5 (10), 5 (15), 5 (15), and 40 (45) decibels in the left ear at the 500, 1000, 2000, and 4000 Hertz levels, respectively.  Hearing was not tested at 3000 Hertz.  Under "Summary of Defects and Diagnoses," the examiner wrote "Hearing deficiency."  A separation examination dated in October 1964, two months before service discharge, revealed pure tone thresholds of 0 (15), 0 (10), 0 (10), and 45 (50) decibels in the right ear, and -5 (10), -5 (5), -10 (0), and 35 (40) decibels in the left ear at the 500, 1000, 2000, and 4000 Hertz levels, respectively.  Hearing was not tested at 3000 Hertz.  In the October 1964 Report of Medical History completed by the Veteran at that time, he denied any ear, nose, or throat trouble or running ears.  Prior to separation, the Veteran also completed a Statement of Medical Condition, wherein he indicated there had been no change in his medical condition since his last examination in October 1964.  

Post-service medical evidence shows medical records dated as early as 1999.  A January 1999 private medical record shows the Veteran was diagnosed with mixed hearing loss in the left ear with sensorineural hearing loss in the right ear.  The examiner noted that the Veteran reported being exposed to a blast injury, when a mortar went off in service, and having severe tinnitus for several days, which cleared, but then noticed his hearing had not been the same since.  The Veteran underwent a left tympanoplasty in December 1999.  A September 2006 private medical record shows that the examiner diagnosed the Veteran with mild to profound sensorineural hearing loss, which was consistent with a noise-induced component.  Additionally, the examiner wrote that tinnitus was consistent with the audiometric findings.  

A December 2006 VA audiological evaluation report shows the Veteran reported the noise exposure he experienced.  He reported having noise exposure in service without hearing protection and that after service, he worked in a factory for 15 years, worked in construction for 23 years, participated in hunting or recreational shooting, rode motorcycles or personal water craft, and used loud recreational equipment but used hearing protection in all of those circumstances.  The examiner diagnosed the Veteran with bilateral mild to profound sensorineural hearing loss.  As to tinnitus, the examiner noted that it was in the left ear only and that it came and went.  The examiner concluded that the etiology of the left side tinnitus was at least as likely as not due to the hearing loss.  

In an August 2007 medical opinion, the VA audiologist noted that the Veteran had hearing loss at the time of induction.  The examiner wrote that the separation examination approximated the thresholds in both ears.  The audiologist explained that progression of that loss likely related to the pre-service condition, and the civilian occupational noise exposure.  The examiner concluded that the progression of the hearing loss was unrelated to military service and pre-existed prior to induction.

In the rating decision on appeal, the RO determined that the Veteran had a hearing loss disability at the time he entered service, which was not aggravated during service.

The Veteran has expressed disagreement that he had any hearing loss at service entrance.  He argues that an in-service firing incident caused him to develop tinnitus at that time, and then hearing loss subsequently, and he feels that incident was the cause of his current hearing loss. 

Service connection is warranted for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To establish compensation for a present disability, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362(2009).  

In addition, where an organic disease of the nervous system such as sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from the date of termination of qualifying military service, that disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011); Bagby v. Derwinski, 1 Vet. App. 225 (1991).

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).

A pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002).  Aggravation may not be conceded unless the pre-existing condition increased in severity during service.  38 C.F.R. § 3.306(b) (2011).

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

As to the claim for service connection for bilateral hearing loss disability, after having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability.  The Veteran underwent a physical examination in December 1962, which showed that he had a bilateral hearing loss disability at that time that met the criteria under 38 C.F.R. § 3.385 based on the decibel loss at 4000 Hertz in both ears.  Additionally, the examiner noted the hearing loss in the summary of defects.  Because bilateral hearing loss was found at entry, the presumption of soundness does not apply to that disability, and the issue before the Board is whether hearing loss was permanently aggravated during service.

The Board finds that the evidence establishes that there was no aggravation of bilateral hearing loss disability during service.  The audiological examination conducted two months before service discharge showed that the Veteran's bilateral hearing loss was better at that time than it was at service entrance, although minimally.  At that time, the Veteran's hearing loss in the left ear no longer met the criteria of 38 C.F.R. § 3.385.  Therefore, the Board finds that the hearing loss reported at service discharge did not show a worsening of the disability.  Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398 (1995) (presumption of aggravation created by 38 C.F.R. § 3.306 applies only if there is an increase during service).  Thus, the presumption of aggravation does not attach because the evidence does not show any increase in disability during service.  

The first showing of hearing loss following service discharge is in 1999, which is approximately 35 years following service discharge.  At that time, the Veteran's hearing loss was definitely worse than it was in service.  The Board finds that is too remote to support a finding of aggravation during service.  Regardless, the testing done in service shows that the bilateral hearing loss disability did not worsen during service.  A VA audiologist, in an August 2007 opinion, has determined that the progression of the bilateral hearing loss was unrelated to service.  There is no competent evidence to refute that finding.  

As to the claim for service connection for tinnitus, after having carefully reviewed the evidence of record, the Board finds the preponderance of the evidence is against a finding that tinnitus had its onset in service or is otherwise due to service.  A medical professional has attributed tinnitus to the Veteran's hearing loss, which disability is not service connected.  While the Veteran has alleged having tinnitus in service for a period of time, he has not alleged or established that he developed chronic tinnitus from in-service noise exposure to the present time.  Regardless, even if he made such an allegation, a medical professional has attributed the tinnitus to hearing loss, which existed prior to service and was not aggravated in service.  Thus, tinnitus has been attributed to a non-service-connected disability, and, more importantly, has not been attributed by any competent medical evidence to service or to any service-connected disability.

The Board acknowledges the Veteran's assertions that he was exposed to excessive noise in service, which he claims caused his bilateral hearing loss and tinnitus.  He has denied having hearing loss prior to service.  A Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  Nevertheless, relating noise exposure in service to a current hearing loss disability and tinnitus, especially with a lengthy gap in the medical record, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the opinions of the VA examiners to be more persuasive than the Veteran's lay opinion as to the cause of his current disabilities.  

The Board finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  Therefore, as the preponderance of the evidence is against the claim, on the basis of the above analysis, and after consideration of all the evidence, service connection for bilateral hearing loss and tinnitus is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49(1990).  


ORDER

Service connection for bilateral hearing loss disability is denied.  

Service connection for tinnitus is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


